Title: To James Madison from David Bailie Warden, 17 April 1809 (Abstract)
From: Warden, David Bailie
To: Madison, James


17 April 1809, Paris. The acting American consul in Paris congratulates JM on his election as president. Encloses file on the Argus and mentions troop strength of French and their disposition in Spain. Reports figures for various commands and gives separate totals of troops furnished by the “confederation of the Rhine.” This information is reliable as it comes from “an officer who … has pretty correct information.”
